 5 84DECISIONSOF NATIONAL LABOR RELATIONS BOARDand the drivers. Reports are also made to the Employer onthe proficiencyof new operators.In addition to the foregoing instances pointing to the super-visory status of the bus supervisors, for example their use ofdiscretion and their responsible direction of the bus drivers,there is the further fact that to find the bus supervisors to beemployees within the meaning of the Act would create a ratioof 15 supervisors over approximately 1,714 employees in thetransportation department,or 1 supervisorfor 114 men.' TheBoard will not overlook the impracticability and unreasonable-nessof a ratio of 1 supervisor to 114 employees, especiallywhere the operation is spread over approximately 100 milesof bus routes .'o We are mindful that large ratios do not appearto be unusual in the bus transportation industry,' but we donot believe this sufficient cause for eliminating the ratio ofsupervisors to nonsupervisory employees as a factor to beconsidered, and we note that it is higher in this matter than inothercasesheretofore considered. Accordingly, the Boardfinds that the bus supervisors responsibly direct the busoperators in their work, and that they are, therefore, super-visors within the meaning of Section 2 (11) of the Act.In the light of our findings above, of the approximately 113individuals in the unit sought by the Petitioner, 93 are super-visors as defined in the Act. Moreover, the president of theUnion is a bus supervisor. Accordingly, as the Petitioner ispredominantly controlled by supervisors and as such controlrenders it incapable of serving as the bargaining representativeof the nonsupervisory receivers,'2we shall dismiss thepetition.IT IS HEREBY ORDERED that the petition filed herein be,and it hereby is, dismissed.9 When the "bus supervisors"are considered"supervisors"as defined in the Act (theacting bus supervisors are admitted employees),the ratio is 1 to 18.10Warren Petroleum Corporation,97 NLRB 1458;J.P. Stevens&Co., Inc.,RepublicCotton Mills Division,93 NLRB 1513.u See Capital Transit Company,98 NLRB 141;and The Baltimore Transit Company andThe Baltimore Coach Company, 92 NLRB 688.12 Columbia Pictures Corporation,et aL,94 NLRB 466.JOAN DAVIS ENTERPRISESandTELEVISION WRITERS OFAMERICA,PetitionerFILMCRAFT PRODUCTIONSandTELEVISION WRITERS OFAMERICA,PetitionerDON W. SHARPE d/b/a DON SHARPE ENTERPRISESandTELEVISION WRITERS OF AMERICA,Petitioner. CasesNos. 21-RC-2846, 21-RC-2850,and 21-RC-2851. April 30,1953DECISION,ORDER,AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) ofthe National Labor RelationsAct, aconsolidated hearing was104 NLRB No. 69. JOAN DAVISENTERPRISES585held before Norman H. Greer, hearing officer. The hearingofficer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with these casestoa three-member panel [Chairman Herzog and MembersStyles and Peterson].Upon the entire record in these cases the Board finds:1.The Employers are engaged in commerce within themeaning of the Act.2.The labor organizations involved claim to representcertain employees of the Employers.*3.A question affecting commerce exists concerning therepresentationofemployees of the Employers within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.4.The Petitionerseeksto represent all television writersof Joan Davis Enterprises, hereinafter called Davis, Film-craftProductions,hereinafter called Filmcraft, and DonSharpeEnterprises,hereinafter called Sharpe, in singleemployer units. The Intervenor moved to dismiss on theground that the single employer units are inappropriateand contended that a multiemployer unit, for which theEmployers indicate a preference is alone appropriate. Neitherthe Intervenor nor the Employers, however, contend that theEmployers belong or will belong to anymultiemployerbargaining group. There is, in fact, no history of any typeof collective bargaining for the employees involved. Underthese circumstances, we find no merit in the Intervenor'scontention and its motion to dismiss on this ground is denied.Apart from the foregoing, there was no objection to thecomposition of the units sought. We find from the recordthat the following units, excluding all supervisors as definedin the Act, are appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:Unit I: All writers employed by Joan Davis Enterprises inthe preparation and presentation of television shows and pro-gramsproduced by it.Unit II: All writers employed by Filmcraft Productions inthe preparation and presentation of television shows and pro-grams produced by it.Sharpe, the Employer in Case No. 21-RC-2851, moved todismiss the petition in that case on the ground that it had noemployees in the proposed unit. The record shows that theemployees sought by the Petitioner in that case are not1The hearingofficer referredto theBoard the Intervenor'smotion to dismiss the peti-tion in theFilmcraftcase becauseof thealleged inadequacyof the Petitioner's showing ofinterestin that case. As theadequacy of a petitioner's showing is a matter for administra-tive determinations,not litigable at a hearing on the petition,the motion is denied. T. P.StevensCo., Inc., 93 NLRB 1513, 1514.'ScreenWriters Guildintervenedon behalf of itself and the Authors League of America. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of Sharpe. Accordingly, we shall grant Sharpe'smotion and dismiss the petition in Case No. 21-RC-2851.35.The Intervenor requests that anyone employed in oneof the appropriate units since January 1, 1951, be allowed tovote in that unit. The Petitioner requests that those em-ployed in such a unit only within 6 months before the directionof election be allowed to vote. It appears from the record that,unlike some other occupations in the television industry,4 theemployment conditions of the employees in the foregoing unitsare relatively stable. Of the 3 writers employed by Joan Davisat the time of the hearing, 1 had been so employed throughoutthe 24 weeks preceding the hearing, and the others for shorterperiods. These writers prepare scripts for a serial show, IMarried Joan. There was no evidence as to the term of theircontracts. At the time of the hearing Filmcraft had 2 writersin its employ, 1 of whom had been hired 3 weeks before, andthe other 1 day before, the hearing. Filmcraft testified thatitwas negotiating for the employment of 2 other writers. The4 writers will work on pilot scripts for shows which, if success-ful,will become serial shows, running for indefinite periods,inwhich event, Filmcraft has the privilege of extending thewriters' contracts.There was no evidence of any pattern of intermittent orcasual employment of writers by Filmcraft or Davis. Norwas there any evidence to indicate that any of the writersformerly employed by these Employers during any pastperiod has any expectancy of reemployment by these Em-ployers in the foreseeable future, or that such former em-ployees have in the past been so reemployed.In view of the foregoing, we find no reason to depart fromour usual eligibility practice.ORDERIT IS ORDERED that the petition in Case No. 21-RC-2851 be,and it hereby is,dismissed.[Text of Direction of Elections omitted from publicatidh.]$The Petitioner moved to substitute Official Films for Sharpe. Althdugh it appears thatOfficial Films is, in fact, the employer of the employeessought,itwas notnotified of thisproceedingnor wasit present or represented at the hearing.The motionis therefore denied.4See AmericanBroadcastingCompany, Inc., 96 NLRB 114 (talent);Television FilmProducers Association, 93 NLRB 929(actors)